Title: From Thomas Jefferson to Joseph Hamilton Daveiss, 15 February 1806
From: Jefferson, Thomas
To: Daveiss, Joseph Hamilton


                        
                            Sir
                     
                            Washington Feb. 15. 06.
                        
                        Your letter of Jan. 10. came safely to hand a week ago. according to your permission it has been communicated
                            to mr Madison & mr Gallatin. I have also communicated it to Genl. Dearborne; because one of the persons named by you
                            is particularly under his observation, so far it was necessary, & not further, & I will be responsible for it’s
                            secrecy. the information is so important that it is my duty to request a full communication of every thing known or heard
                            by you relating to it, & particularly of the names of all persons whether engaged in the combination, or witnesses to
                            any part of it. at the same time I pledge myself to you that it shall be known no further than it now is, until it shall
                            become necessary to place them in the hands of the law; and that even then no unnecessary communication shall be made of
                            the channel through which we recieve our information. you will be sensible that names are peculiarly important to prevent
                            a misplacing of our confidence either in the investigation of this subject particularly or in the general trust of public
                            affairs. in hopes of hearing from you without delay, I pray you to accept my salutations & assurances of great
                            respect.
                        
                            Th: Jefferson
                     
                        
                    